DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Applicant was required under 35 U.S.C. § 121 to elect one of the following patentably distinct inventions for prosecution on the merits:
GROUP IA.	Including amended product claims 1, 3-6, and 9-23, classified in class/subclass 257/328 (claims reciting multiple gates, reading on vertical channel/tri-gates, but not including anything about Si-planar structure).
 GROUP IB.	Including new product claim 24, classified in class/subclass 257/228 (claims reciting "Si-planar," and shown in FIG. 4, e.g., but not including anything about tri or multiple gates). 
GROUPS IA and IB do not share a linking claim. 
Inventions of GROUPs IA and IB are related as subcombinations, possibly usable together. See M.P.E.P. § 806.05(d). 
A Restriction Requirement is proper if: (1) the inventions are "distinct," and (2) examining the inventions together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Restricting the above-identified inventions for examination purposes is proper because they are independent or distinct for the reasons below, and there would be serious search and examination burden if restriction is not required. 
In the case of subcombinations, possibly usable together, the inventions are distinct if both of the following can be shown: (1) if they are not obvious variants, and (2) if it is shown that, at least, one subcombination is separately usable. See M.P.E.P. § 806.05(d).
The above-identified inventions of GROUPs IA and IB are distinct from each other because of the following reasons. 
In the instant case, the subcombination in claims of GROUP IA (the multiple gate) and the subcombination of GROUP IB (the Si-planar structure, e.g., planar channel) do not overlap and are non-obvious over each other because they are directed to features that are both different and classified in different subclasses.
They are also separately usable. For example, inventions of GROUP IA can be used separately from any of the inventions of GROUP IB, and is directed to various scope of a multiple gate, first transistor product, and does not require any particular aspect of the subcombination of GROUP IB (the Si-planar channel of the second transistor of claim 24).
Invention of GROUP IB, on the other hand, can be used separately from any of the inventions of GROUP IA, and is directed to the specifics of the channel of the second transistor (planar channel/structure, as recited in the claim and as shown in FIG. 4), and does not require any particular aspect of the subcombination of GROUP IA (the three dimensional, multiple/tri-gate of the first transistor of claim 1). 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs IA and IB, together, is a serious burden on Examiner because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden" on Examiner is established. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of GROUPs IA and IB from each other is proper. 
If claims directed to inventions of GROUPs IA and IB were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claim 24, which is not directed to invention of GROUP IA, however, is newly presented, after claim(s) directed to invention of GROUP IA received an action on the merits. See, for example, the previous Office Action(s), wherein the then pending claim(s) did not include any claim directed to invention of GROUP IB.
Invention of GROUP IA, therefore, is constructively elected by prior presentation for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
Accordingly, claim 24, which is not directed to invention of GROUP IA was withdrawn from consideration as being directed to an invention that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
And since previous Office Actions examined GROUP IA on the merits, the constructive election of invention of GROUP IA, for prosecution on the merits, was Final.
The restriction, and finalizing of the restriction, between GROUP IA and GROUP IB and the constructive of the election of GROUP IA is proper and therefore maintained. 
This Restriction now is moot because the 3/24/2022 Response has cancelled claim 24, this Restriction is moot. It remains in force however should any claim having the scope of cancelled claim 24 be introduced. 
Objections to the Claims 
02.	Claims 1, 3-6, and 9-23 are objected to under 37 CFR § 1.75(d)(1) because "terms and phrases used in the[se] claims [do not] find clear support or antecedent basis in the description."
A Response overcoming the rejection under 35 U.S.C. § 112(a), infra, of claims 1, 3-6, and 9-23 (because the specification lacks written description support for "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as these claims now recite) obviates: 
(1) this objection under 37 CFR § 1.75(d)(1) to claims 1, 3-6, and 9-23; and
(2) the rejection under 35 U.S.C. § 102 (a)(1), infra, of claims 1, 3-6, and 9-23 as anticipated by Yokoyama (WIPO Document WO-2017038403).
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms [and the phrases] in the claims may be ascertainable by reference to the description. 
Although "[Applicant[s are] not limited to the nomenclature used in the application[,] as filed, [Applicants] should … appropriate[ly] amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new [nomenclature] appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1)[, which requires terms and phrases used in the claims to find clear support or antecedent basis in the description so that their meaning in the claims may be ascertainable by reference to the description], [A]pplicant[s must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms and the phrases appearing in the claims[,] provided no new matter is introduced" (underlined herein for emphasis; see 35 U.S.C. § 132(a)). See, M.P.E.P. § 608.01(o). Alternatively, Applicants must amend claims 1, 3-6, and 9-23 (in a manner satisfying the requirement of written description support under 35 U.S.C. § 112(a)), so the terms and the phrases in claims find clear support or antecedent basis in the description so their meaning in the claims may be ascertainable by reference to the description. 
The disclosure of the elected invention provides neither clear support nor clear antecedent basis for the following terms and phrases in the claim(s): 
a.	"wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as claims 1, 3-6, and 9-23 recite. 
Accordingly, "terms and phrases … in … claims [1, 3-6, and 9-23 do not] find clear support or antecedent basis in the description so that the meaning of the terms [and the phrases] in the[se] claims may be ascertainable by reference to the description." And claims 1, 3-6, and 9-23, therefore, are objected to as failing to comply with 37 CFR § 1.75(d)(1).
Applicants may amend the detailed description (without "introduc[ing] new matter into the disclosure of the invention;" see 35 U.S.C. § 132(a)), or, alternatively, may amend claims 1, 3-6, and 9-23 (in a manner satisfying the requirement of written description support under 35 U.S.C. § 112(a)), so terms and phrases in claims 1, 3-6, and 9-23 find clear support or antecedent basis in the description and the meaning of the terms and the phrases in these claims may be ascertainable by reference to the description. 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Objections to the Drawings 
03.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below must be shown in a figure showing the embodiment describing the elected invention and adequately identified in the specification, or be canceled from the claims: 
a.	"wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as claims 1, 3-6, and 9-23 recite.
To avoid abandoning this Application, Applicants must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicants of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). Applicants should note that entry of an after-final-amendment is subject to 37 CFR § 1.116. 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
35 U.S.C. § 112 Rejections of the Claims
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
05.	Claims 1, 3-6, and 9-23 are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
A Response overcoming this rejection under 35 U.S.C. § 112(a) of claims 1, 3-6, and 9-23 obviates: 
(1) the objection under 37 CFR § 1.75(d)(1), supra, to claims 1, 3-6, and 9-23 as "terms and phrases … in the[se] claims [do not] find clear support or antecedent basis in the description;" and 
(2) the rejection under 35 U.S.C. § 102 (a)(1), infra, of claims 1, 3-6, and 9-23 as anticipated by Yokoyama (WIPO Document WO-2017038403).
The as filed disclosure of the invention fails to contain the following subject matter: 
a.	"wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as claims 1, 3-6, and 9-23 recite, 
in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the application was filed, had possession of the invention of claims 1, 3-6, and 9-23. 
The 3/24/2022 Response [hereinafter "3/24 Response"] not only amends the claim(s) to recite feature(s) lacking written description in the original specification, it also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 12/24/2021 "Office Action." 
"A simple statement such as 'Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ___ in the application as filed'" meets the PTO's burden of showing "the prima facie standard for a lack of written description rejection" if the following three prongs are met: 
"[(1) the claim is a ] new or amended claim[; (2)] the support for the limitation is not apparent[; and (3) A]pplicant[s have] not pointed out where the limitation is supported."
See, Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 U.S.P.Q.2d 1373 1376 (Fed. Cir. 2007) ("hold[ing] that [then M.P.E.P. ]§ 2163.04(I)(B) as written [to be] a lawful formulation of the prima facie standard for a lack of written description rejection").
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the applicant] was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
According to ICU Medical (see ICU Medical, 90 USPQ2d, at 1077), therefore, "[t]o satisfy the written description requirement":
(1) "[A]pplicant[s] must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [that Applicants were] in possession of the invention[;]'" and, 
(2) although "[s]uch description need not recite the claimed invention in haec verba[, such description] must do more than merely disclose that which would render the claimed invention obvious."
To provide written description support by being anticipatory, a disclosure "ha[s] to show the claimed invention arranged or combined in the same way as recited in the claim." Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008) (bolded herein for emphasis; the Federal Circuit overturning a District Court's finding of anticipation). "[U]nless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed …" See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." The court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760; bolded herein for emphasis.
According to the ICU Medical and Net MoneyIN precedents, therefore, a new or amended claim would have written description support in an as filed application if the as filed application: 
(1) actually or inherently discloses the individual features of the new or amended claim, and 
(2) discloses the individual features as arranged or combined in the same way as recited in the new or amended claim. 
The 3/24 Response amends claims 1, 3-6, and 9-23 to now recite "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view."
The first prong, therefore, is satisfied. 
With respect to claims 1, 3-6, and 9-23, moreover, "the support for the [above quoted] limitation is not apparent" in the disclosure of the as filed application. 
Specifically, neither the as filed detailed description nor the as filed figures nor the original claims indicate that the invention might include "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as arranged with other features in the same way as recited in claims 1, 3-6, and 9-23. 
For example, searching the as filed application for "horizontal width" and "cross-sectional" yields zero hit. 
The second prong, therefore, is also satisfied. 
The 3/24 Response, moreover, "has not pointed out where the" as filed application provides written description support for "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as now recited in the claims.
The third prong, therefore, is also satisfied. 
Furthermore, The as filed application also neither actually nor inherently teaches "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as claims 1, 3-6, and 9-23 now recite. 
Specifically, neither the as filed detailed description nor the as filed figures nor the original claims indicate that the invention might include "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as arranged with other features in the same way as recited in claims 1, 3-6, and 9-23. 
Moreover, searching the as filed application for "horizontal width" and "cross-sectional" yields zero hit. 
Nor would FIGs. 2A-2C, 10A-10B, 16, 17A, 17B, 19A, 19B, 21A, 28A, 28B, 31A, and 31B help in providing written description support because neither the recitation makes sense (see infra 112(b) rejection of the claims) nor does the disclosure of the invention identify the figures to be to scale or include dimensions of the width/length of the substrates (see, e.g., Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000), noting that arguments based on measurement of the drawing features are of little value when a disclosure does not specify the drawings to be to scale and is silent as to dimensions; see also M.P.E.P. § 2125 and the precedents cited therein). 
For the sake of argument only, if FIGs. 2A-2C, 10A-10B, 16, 17A, 17B, 19A, 19B, 21A, 28A, 28B, 31A, and 31B are deemed to disclose that the first and second substrates are the same in shape and area, there is no disclosure that "the first substrate and the second substrate have a same horizontal width in a cross-sectional view," whatever that means. For example, there is no disclosure that the invention includes a scope wherein the width of the first and second substrates is the same with the length being different, which is a scope now within that of the claims.
And the invention disclosed in the as filed application would not require "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view" because the first and second substrates can be of any size or shape, or both. And inherency requires "necessarily" being so, not just being obvious to modify to be so. See, for example, In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993); see, also, M.P.E.P. §2112.
According to patent law precedents (see, e.g., ICU and Hyatt, cited above), therefore, the as filed specification fails to provide written description support for "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as arranged with other features in the same way as recited in claims 1, 3-6, and 9-23. And these claims, therefore, are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Benefit of Earlier Filing Date of Foreign Parent Application Is Denied
06.	The following is a quotation of relevant section(s) of 35 U.S.C. § 119: 
(a) An application for patent for an invention filed in this country by any person who has, or whose legal representatives or assigns have, previously regularly filed an application for a patent for the same invention in a foreign country which affords similar privileges in the case of applications filed in the United States or to citizens of the United States, or in a WTO member country, shall have the same effect as the same application would have if filed in this country on the date on which the application for patent for the same invention was first filed in such foreign country, if the application in this country is filed within 12 months from the earliest date on which such foreign application was filed. The Director may prescribe regulations, including the requirement for payment of the fee specified in section 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application in this country within the 12-month period was unintentional.
07.	Claims 1, 3-6, and 9-23 Do NOT have the benefit of the earlier filing date of WIPO Application WO-2017-038403 to "Yokoyama." 
Claims 1, 3-6, and 9-23 lack written description support in PCT/JP2016/073417 (published as WIPO WO-2017-038403). See, supra, 35 U.S.C. § 112(a) rejection of Claims 1, 3-6, and 9-23. 
Accordingly, claims 1, 3-6, and 9-23 do NOT have the benefit of the earlier filing date of PCT/JP2016/073417. 
35 U.S.C. § 112 Rejections of the Claims
08.	Claims 1, 3-6, and 9-23 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
Specifically, in claims 1, 3-6, and 9-23, "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view" does not make sense because "horizontal width" is a "width" in a direction parallel to the surface of the substrate and "cross-sectional view" is a view of the cross-section, which would be a cut perpendicular to the surface—the "width" described as being "the same" for the first and second substrates does not exist. 
A person skilled in the art, therefore, would not know what is the scope of the claimed invention and thus would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 1, 3-6, and 9-23, therefore, have indefinite scopes. 
Accordingly, claims 1, 3-6, and 9-23 are rejected under 35 U.S.C. § 112(b) as failing to "particularly point[] out and distinctly claim[] the subject matter [that] the [Applicants regard] as [the] invention."
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted features are what the Response argues patentably distinguish the claims over the applied prior art. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
Reciting "width" in mutually exclusive directions/manner (horizontal width that is the same in vertical direction, which is something in one direction but being the same in an orthogonal direction in which it is not measured / does not exist), hinders meaningfully searching the prior art to determine whether the claims distinguish over the prior art. 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Statutory Bases of the Prior Art Rejections
09.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
10.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
11.	Claims 1, 3-6, and 9-23, are rejected under 35 U.S.C. § 102(a)(1) as anticipated by WIPO Document WO-2017038403 to Yokoyama et al. [hereinafter "Yokoyama"] PGPub US 2018/0240797 to Yokoyama et al. is provided as the English translation of Yokoyama. 
A Response overcoming the rejection under 35 U.S.C. § 112(a), supra, of claims 1, 3-6, and 9-23 (because the specification lacks written description support for "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view," as these claims now recite) obviates: 
(1) the objection under 37 CFR § 1.75(d)(1), supra, to claims 1, 3-6, and 9-23 because terms and phrases used in these claims do not find clear support or antecedent basis in the as filed description of the invention; and
(2) this rejection under 35 U.S.C. § 102 (a(1) of claims 1, 3-6, and 9-23 as anticipated by Yokoyama because these claims do not have the benefit of the effective filing date of Yokoyama.
For the sake of argument only, if "wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view" is deemed to have a scope wherein the width of the first and second substrates is the same, then this scope would have a scope wherein their lengths might be different, which is a scope now within that of the claims. And this would be an undisclosed species. 
The claims therefore do not have the benefit of the priority of the filing of Yokoyama and have a scope generic to that of Yokoyama wherein Yokoyama arguably describes the first and second substrates having the same shape and area as each other. 
Because now pending, amended claims 1, 3-6, and 9-23 lack written description support in Yokoyama, these claims have effective priority date only as of the date they were introduced, which is 3/24/2022 (see, for example, M.P.E.P. § 2152.01 (B)). 
The effective priority date of now pending, amended claims 1, 3-6, and 9-23 is more than a year after the date Yokoyama was published in a manner publicly available. Yokoyama, therefore, is 35 U.S.C. § 102 (a)(1) prior art against now pending, amended claims 1, 3-6, and 9-23, and Yokoyama is NOT subject to any exception under 35 U.S.C. § 102. See, for example, Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); and see Zenon Environmental Inc. v. U.S. Filter Corp., 85 USPQ2d 1118 (Fed. Cir. 2007) (publication of parent international patent application describing a species was relied upon as prior art in patent application that claimed genus not finding support in the parent international application). 
Response to Arguments
12.	The arguments in the 3/24/2022 Response have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable in view of the applied prior art.
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
CONCLUSION
13.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814